Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-10) in the reply filed on 12/03/2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-10 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 6, the recitation of “…with a set of distance sensors provided on the machine stand and respectively fixed farther forward than the positioning surface and farther backward than the positioning surface…” renders the claim indefinite as the recited structural cooperative relationship of the set of distance sensors, relative to the positioning surface, is unclear.  That is, the claim requires that the set of distance 
	Regarding claim 6, the recitation of “sandwiched by the positioning surface and the other roller electrode” renders the claim indefinite as “the other roller electrode” lacks proper antecedent basis and it is unclear which roller electrode is being referenced.  To improve clarity, the examiner recommends using “first roller electrode” and “second roller electrode” in lieu of “the one roller electrode” and “another roller electrode.” 
	Regarding claim 7, the recitation of “the roller electrode that is not rotationally driven” renders the claim indefinite as the roller electrode not being rotationally driven lacks proper antecedent basis and it is unclear if such roller electrode refers to either of the roller electrodes recited in claim 6, or to a third roller electrode.
	Regarding claim 8, the recitation of “the data for acquiring, as the direction of the line segment relative to the stacked body, an inclination angle...is calculated” renders the claim indefinite.  Here, it is unclear if the data acquired in claim 6 (acquiring a direction of the line segment) is used to calculate an inclination angle or if the inclination angle is calculated as the direction of the line segment is acquired.
	Regarding claim 9, the recitation of “the data associated with elapsed time” renders the claim indefinite as “the data” lacks proper antecedent basis and it is unclear 
	Claim 10 inherits the above detailed deficiencies.
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	U.S. Publication 2016/0303681 to Lee is considered the closest prior art to the claimed invention.  Lee teaches an electrode orientation checking method (para. 0003; “to a welding gun alignment detection device capable of inspecting whether a pair of upper and lower tips that are aligned straight in a spot welding gun is matched.”) that for 10a welding apparatus (Fig. 1, welding unit 100) that performs welding by sandwiching a stacked body comprising a plurality of stacked workpieces between a set of electrodes (para. 0005; “spot welding involves a technique for welding metal sheets by first pressing a pair of upper and lower tips when the metal sheets are inserted between the tips while being folded by two or three sheets and then applying a current to the pressed tips to generate resistance heating at a contact surface. During the spot welding, a distribution of current flowing in a metal member and a pressing force has a significant impact on the quality of welding”) (figure 1; electrodes 105/110), checks an orientation of the electrodes relative to the stacked body (para. 0009; “a welding gun alignment detection device that is configured to detect an alignment of upper and lower tips of the welding gun and correct the alignment to reduce welding defects and improve 
15a fixing step of detachably attaching a machine stand (generally taken as alignment detection device 200) (Figures 2-5(a-d)) that includes a positioning guide (upper and lower surfaces with respective insertion bores-para. 0027) to the welding apparatus (100) and fixing a positioning surface of the positioning guide at a position (Fig. 5A, below); 20 25 

    PNG
    media_image1.png
    255
    428
    media_image1.png
    Greyscale

Figure 5A of Lee

a detection step of, with a set of distance sensors (upper and lower sensors 232 and 232) provided on the machine stand, detecting a lean amount of a respective electrode and a calculation step of calculating data for acquiring relative positioning of the electrodes (Fig. 5B and paragraph 0033; “the upper tip 105 may be inserted into the upper tip insertion bore 245 of the upper block 215 and the lower tip 110 may be inserted into the lower tip insertion bore of the lower block 300 when the upper tip 105 is leaned (e.g. angled, inclined, bent, etc.) to the right of a reference line and the lower tip 110 matches the reference line. 
Lee is silent on the welding apparatus being a seam welding apparatus  detthat performs seam welding by sandwiching a stacked body comprising a plurality of stacked workpieces between a set of roller electrodes.  Lee is further silent on attaching the machine stand to the seam welding apparatus from which one electrode of the set of electrodes has been removed and “15fixing a positioning surface of the positioning guide at a position that, when 20the stacked body is sandwiched between the one roller electrode before being removed and another roller electrode of the set of roller electrodes, corresponds to a portion of an outer circumferential surface of the one roller electrode, the portion lying on a line segment connecting 25rotational centers of the set of roller electrodes.”  With respect to the alignment detection, Lee is silent on the sensors respectively fixed farther forward than the positioning surface and farther backward than the positioning surface in a progression direction of 30the roller electrodes relative to the stacked body (emphasis added). 
U.S. Publication 2012/0074103 to Hasegawa et al. teaches a seam welding method in which seam welding is performed by sandwiching (Figures 1A-C) a stacked body comprising a plurality of stacked workpieces (W1 and W2) between a set of roller electrodes (23 and 33) (See paragraphs 0027-0032; before start of welding, electrodes 23 and 33 are positioned as shown in Fig. 1A, such that workpieces W1 and W2 are clamped between the roller electrodes.  Subsequently, welding current is applied to perform seam welding).  Hasegawa also teaches the seam welding being performed in which the roller electrodes are no longer in alignment (Figures 2-3) (para. 0069; “when the motor 41 drives in one direction to move the rod 42 downward, the sliders 46 and 46 of the linear guides 45 and 45 move downward, the right end portion of the tilting rod 48 moves downward, the left end portion thereof moves rightward, and thereby the lower electrode holding unit 31 moves rightward.”).  Hasegawa does not remedy the deficiencies of Lee and there does not appear to be any evidence of record that would suggest that one of ordinary skill in the art would be motivated to combine the teachings of Lee and Hasegawa in order to arrive at the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C DODSON/Primary Examiner, Art Unit 3761